                                       Case 3:17-cv-05659-WHA Document 675 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   FINJAN, INC.,
                                  11                  Plaintiff,                            No. C 17-05659 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   JUNIPER NETWORK, INC., et al.,                       ORDER RE MOTION TO SEAL
                                  14                  Defendants.

                                  15

                                  16

                                  17        Juniper Network, Inc. moves to seal three documents filed in conjunction with its

                                  18   objections to the special master’s report and recommendation on fees (Dkt. No. 660).

                                  19        There is a strong public policy in favor of openness in our court system and the public is

                                  20   entitled to know to whom we are providing relief (or not). See Kamakana v. City & Cty. of

                                  21   Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). To seal records in connection with a

                                  22   “dispositive” motion, or one “more than tangentially related to the merits of a case,” requires

                                  23   “compelling reasons supported by specific factual findings that outweigh the general history of

                                  24   access and the public policies favoring disclosure”; sealing records connected with non-

                                  25   dispositive motions requires a showing of good cause. See ibid. (quotations and citations

                                  26   omitted); Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). A

                                  27   classic example of a compelling reason is “business information that might harm a litigant’s

                                  28   competitive standing.” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1096–97 (9th Cir.
                                       Case 3:17-cv-05659-WHA Document 675 Filed 09/07/21 Page 2 of 2




                                   1   2016) (quotations and citations omitted). “Supporting declarations may not rely on vague

                                   2   boilerplate language or nebulous assertions of potential harm but must explain with

                                   3   particularity why any document or portion thereof remains sealable under the applicable legal

                                   4   standard.” Bronson v. Samsung Elecs. Am., Inc., No. C 18-02300 WHA, 2019 WL 7810811, at

                                   5   *1 (N.D. Cal. May 28, 2019) (citing Civ. L.R. 79-5).

                                   6        First, Exhibit D to the declaration of Jonathan S. Kagan in support of Juniper’s request

                                   7   for fees and expenses contains redactions of personal home addresses for attorneys and experts

                                   8   involved in this litigation. This order finds these narrow redactions of private, personal

                                   9   information compelling, and the motion to seal excerpts of Exhibit D is accordingly GRANTED.

                                  10        Second, pursuant to Civil Local Rule 79-5(e), Juniper conditionally filed under seal the

                                  11   entirety of Finjan’s brief regarding Juniper’s submission on fees and the declaration of Robert

                                  12   Courtney supporting Finjan’s brief regarding Juniper’s submission on fees. Finjan has not
Northern District of California
 United States District Court




                                  13   filed a declaration establishing that the designated material is sealable. Accordingly, the

                                  14   motion to seal as to Finjan’s brief and the supporting Courtney declaration is DENIED.

                                  15        IT IS SO ORDERED.

                                  16

                                  17   Dated: September 7, 2021

                                  18
                                  19
                                                                                              WILLIAM ALSUP
                                  20                                                          UNITED STATES DISTRICT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
